Title: From George Washington to Clement Biddle, 20 September 1783
From: Washington, George
To: Biddle, Clement


                  
                     Dear Sir,
                     Rocky Hill Sep. 20th 1783.
                  
                  The last Post brought me your favor of the 17th.  I am sorry Mr Morris did not pay the money at the time and in the manner I expected—Inclosed I send you Eight Hundred Dollars in Bank Notes, & will write to you more fully in a day or two; business prevents me from doing it at this moment.  I am Dr Sir Yr Most Obedt Servt 
                  
                     Go: Washington
                  
               